Title: Monday Novr. 24th.
From: Adams, John Quincy
To: 


       Genl. Roberdeau, and his Son dined with us. In the Evening, we went with Mr. West to the Academy of Painting sculpture and Architecture: we first went into a Room where there was a naked man standing and about 25 or 30 students taking his figure, either in drawing, or in plaister: afterwards we went and heard a very good Lecture upon Anatomy: these Lectures are Read every monday evening. After the Lecture we went into a Room, where were a Number of Casts from the most Remarkable Antique Statues. Some of the finest of which were 1. Apollo Pythonem Jaculans, Apollo is represented as just having shot his arrow at the serpent Pytho: it is a very much admired Statue. 2dly. the Gladiator Repellens. This Piece is very famous and casts of it are very Common. 3dly. the Gladiator moriens, where he is represented as sitting down, to die after receiving the Wound. 4th. An Hercules: or rather a fragment of an Hercules for the Head and neck, both the arms, and both the legs are lost—what Remains is said to be very fine by Connoisseurs. 5th. a Venus de Medicis. This is so well known all over the world as needs nothing to be said of it. 6th. a Laocoon which is perhaps, the finest of them all. It is supposed to be about 2500 years old; and Virgil is said to have taken his beautiful description from it. (Aeneid Book 2. verse. 200, et seq:) The institution was made by the present king and, he made a present of Somerset House a very grand building to the Royal, and Antiquarian Societies and to the academy of Painting &c.
      